OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                 eSeSPQSfc,
               OFFICIAL BUSINESS" ^*ww»rc» «*                              *
               STATE ©F TEx4sf W.^©'
1/5/2015       P'              l€3? V c                      0006557458        JAN09 2015
                                                             MAS-ED FROM ZI&?3CSo783c1 ,
WHITE, RODNEY LAMAR Tr. Gt. Mt\ft(^99$&P'(&)*"rKUM ^WR^^ZS-OI
On this day, the application for^11."G.7.Writ^of Habeas Corpus has been received
and presented to the Court.       -^§         :-.-i^'
                                                               Abel Acosta, Clerk

                              RODNEY LAMAR WHITE
                              MOORE UNIT - TDC # 1285935


                                                                                   V.AC
                         RTS: OFFENDER NO LONGER
                         IN THE SYSTEM